UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-7219


JEFFREY COLLINGTON,

                    Plaintiff - Appellant,

             v.

R. COVINGTON; KATY POOL; JON-DOE YOUNGER; JON-DOE
NICHOLSON; JON-DOE WALLACE; JON-DOE HARRIS; JON-DOE
OXINDINE; T. DEBERRY, Sgt.; JON-DOE TORREZ; JON-DOE SANDERSON;
T. GAULS; JON-DOE SIMMONS; JON-DOE MCKNIGHT; P. CHAVIS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cv-00607-LCB-JEP)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Collington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Collington appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).        The magistrate judge recommended

granting summary judgment to the Defendants and dismissing the action with prejudice.

The magistrate judge advised Collington that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Collington has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2